
	
		I
		112th CONGRESS
		2d Session
		H. R. 4050
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Neal introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To simplify and enhance qualified retirement plans, and
		  for other purposes.
	
	
		1.Short title; reference; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Retirement Plan Simplification
			 and Enhancement Act of 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; reference; table of contents.
					Title I—Expanding Coverage and Increasing Retirement
				Savings
					Sec. 101. Modification of Automatic Enrollment Safe
				Harbor.
					Sec. 102. Qualified cash or deferred arrangements must allow
				long-term employees working more than 500 but less than 1,000 hours per year to
				participate.
					Sec. 103. Separate application of top heavy rules to defined
				contribution plans covering part-time employees.
					Title II—Encouraging Small Businesses to Enter and Remain in the
				Employer Retirement Plan System
					Sec. 201. Enhancement of credit for small employer pension plan
				startup costs.
					Sec. 202. Eliminating barriers to use of multiple employer
				plans.
					Title III—Preservation of Income
					Sec. 301. Study of application of spousal consent rules to
				defined contribution plans.
					Sec. 302. Administration of joint and survivor annuity
				requirements.
					Sec. 303. Availability of distribution options.
					Sec. 304. Rollover of insurance contracts to IRAs.
					Sec. 305. Portability of lifetime income options.
					Title IV—Simplification and Clarification of Qualified Retirement
				Plan Rules
					Sec. 401. Exception from required distributions where aggregate
				retirement savings do not exceed $100,000.
					Sec. 402. Alternative methods for electronic
				disclosure.
					Sec. 403. Expansion of Employee Plans Compliance Resolution
				System.
					Sec. 404. Use of forfeitures to fund safe harbor
				contributions.
					Sec. 405. Substantial cessation of operations.
					Sec. 406. Church plan clarification.
					Sec. 407. Protecting older, longer service
				participants.
					Sec. 408. Review and report to the Congress relating to
				reporting and disclosure requirements.
					Sec. 409. Consolidation of defined contribution plan
				notices.
				
			IExpanding Coverage
			 and Increasing Retirement Savings
			101.Modification of
			 Automatic Enrollment Safe Harbor
				(a)In
			 general
					(1)Removal of 10
			 percent capClause (iii) of
			 section 401(k)(13)(C) is amended by striking , does not exceed 10
			 percent, and is at least and inserting and is.
					(2)Conforming
			 amendments
						(A)Subclause (I) of
			 section 401(k)(13)(C)(iii) is amended by striking 3 percent and
			 inserting at least 3 percent, but not greater than 10
			 percent,.
						(B)Subclause (II) of
			 section 401(k)(13)(C)(iii) is amended by striking 4 percent and
			 inserting at least 4 percent.
						(C)Subclause (III) of
			 section 401(k)(13)(C)(iii) is amended by striking 5 percent and
			 inserting at least 5 percent.
						(D)Subclause (IV) of
			 section 401(k)(13)(C)(iii) is amended by striking 6 percent and
			 inserting at least 6 percent.
						(b)RegulationsSubparagraph
			 (C) of section 401(k)(13) is amended by adding at the end thereof the following
			 new clause:
					
						(v)Regulations
							(I)In
				generalThe Secretary may prescribe regulations that increase the
				percentages referenced in subclauses (I)–(IV) of clause (iii), except that no
				percentage may be increased by more than 8 percentage points and each such
				percentage may be increased by the same or different amounts or not increased.
				In determining whether and how to exercise this authority, the Secretary may
				consider all relevant factors, including—
								(aa)the
				extent to which such increases would directly result in more retirement savings
				by participants in arrangements described in this paragraph, resulting in
				higher level of retirement income for participants,
								(bb)the
				extent to which such increases would result in more retirement savings by
				reason of communicating to employers and employees the importance of saving
				more than the percentages referenced in such subclauses (without regard to this
				clause),
								(cc)the
				extent to which increases that are too large could result in fewer employers
				adopting arrangements described in this paragraph for any reason, including the
				possible increase in employer cost due to increased matching
				contributions,
								(dd)the
				extent to which increases that are too large could result in more employees
				making elections described in clause (ii)(I), and
								(ee)the
				extent to which any such increases would increase administrative burdens and
				complexity, and how the increases can be structured to minimize such burdens
				and complexity.
								(II)ClarificationsAny
				such regulation shall clarify that—
								(aa)the
				percentages referenced in subclauses (I) through (IV) of clause (iii) are
				minimums,
								(bb)with respect to
				an arrangement, one or more of such percentages may be set at higher levels,
				except as provided in clause (iii)(I), and
								(cc)there need not be
				a uniform disparity between such higher levels and the levels referenced in
				subclauses (I)–(IV) of clause
				(iii).
								.
				(c)Effective
			 dates
					(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to plan years beginning after the date of the
			 enactment of this Act.
					(2)Subsection
			 (b)Any regulations prescribed
			 pursuant to the amendment made by subsection (b) shall apply to arrangements
			 first established for plan years beginning at least six months after
			 publication of such regulations, or for such later plan years determined under
			 such regulations.
					102.Qualified cash
			 or deferred arrangements must allow long-term employees working more than 500
			 but less than 1,000 hours per year to participate
				(a)Participation
			 requirement
					(1)In
			 generalSubparagraph (D) of section 401(k)(2) (defining qualified
			 cash or deferred arrangement) is amended to read as follows:
						
							(D)which does not
				require, as a condition of participation in the arrangement, that an employee
				complete a period of service with the employer (or employers) maintaining the
				plan extending beyond the close of the earlier of—
								(i)the period
				permitted under section 410(a)(1) (determined without regard to subparagraph
				(B)(i) thereof), or
								(ii)subject to the
				provisions of paragraph (14), the first period of 3 consecutive 12-month
				periods during each of which the employee has at least 500 hours of
				service.
								.
					(2)Special
			 rulesSection 401(k) (relating to cash or deferred arrangements),
			 as amended by section 902 of the Pension Protection Act of 2006, is amended by
			 adding at the end the following new paragraph:
						
							(14)Special rules
				for participation requirement for long-term, part-time
				workersFor purposes of paragraph (2)(D)(ii)—
								(A)Age requirement
				must be metParagraph (2)(D)(ii) shall not apply to an employee
				unless the employee has met the requirement of section 410(a)(1)(A)(i) by the
				close of the last of the 12-month periods described in such paragraph.
								(B)Nondiscrimination
				and top-heavy rules not to apply
									(i)Nondiscrimination
				rulesIn the case of employees who are eligible to participate in
				the arrangement solely by reason of paragraph (2)(D)(ii)—
										(I)notwithstanding
				subsection (a)(4), an employer shall not be required to make nonelective or
				matching contributions on behalf of such employees even if such contributions
				are made on behalf of other employees eligible to participate in the
				arrangement, and
										(II)an employer may elect to exclude such
				employees from the application of subsection (a)(4), paragraph (3), subsection
				(m)(2), and section 410(b).
										(ii)Top-heavy
				rulesAn employer may elect to exclude all employees who are
				eligible to participate in a plan maintained by the employer solely by reason
				of paragraph (2)(D)(ii) from the application of the vesting and benefit
				requirements under subsections (b) and (c) of section 416.
									(iii)VestingFor
				purposes of determining whether an employee described in clause (i) has a
				nonforfeitable right to employer contributions (other than contributions
				described in paragraph (3)(D)(i)) under the arrangement, each 12-month period
				for which the employee has at least 500 hours of service shall be treated as a
				year of service.
									(iv)Employees who
				become full-time employeesThis subparagraph shall cease to apply
				to any employee as of the first plan year beginning after the plan year in
				which the employee meets the requirements of section 410(a)(1)(A)(ii) without
				regard to paragraph (2)(D)(ii).
									(C)Exception for
				employees under collectively bargained plans, etcParagraph
				(2)(D)(ii) shall not apply to employees described in section 410(b)(3).
								(D)Special
				rules
									(i)Time of
				participationThe rules of section 410(a)(4) shall apply to an
				employee eligible to participate in an arrangement solely by reason of
				paragraph (2)(D)(ii).
									(ii)12-month
				periods12-month periods shall be determined in the same manner
				as under the last sentence of section
				410(a)(3)(A).
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2012, except that, for purposes of section
			 401(k)(2)(D)(ii) of the Internal Revenue Code of 1986 (as added by such
			 amendments), 12-month periods beginning before January 1, 2013, shall not be
			 taken into account.
				103.Separate
			 application of top heavy rules to defined contribution plans covering part-time
			 employees
				(a)In
			 generalParagraph (2) of section 416(c) is amended by adding at
			 the end the following:
					
						(C)Separate
				application to employees not meeting age and service requirementsIf employees not meeting the age or service
				requirements of section 410(a)(1) (without regard to subparagraph (B) thereof)
				are covered under a plan of the employer which meets the requirements of
				paragraphs (A) and (B) separately with respect to such employees, such
				employees may be excluded from consideration in determining whether any plan of
				the employer meets the requirements of subparagraphs (A) and
				(B).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning after the date of the enactment of this Act.
				IIEncouraging Small
			 Businesses to Enter and Remain in the Employer Retirement Plan System
			201.Enhancement of
			 credit for small employer pension plan startup costs
				(a)In
			 generalSection 45E(b)(1) is amended by striking
			 $500 and inserting $1,500.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2012.
				202.Eliminating
			 barriers to use of multiple employer plansBy December 31, 2012, the Secretaries of the
			 Treasury and Labor shall—
				(1)prescribe administrative guidance
			 establishing conditions under which an employer participating in a plan
			 described in section 413(c) of the Internal Revenue Code of 1986 shall not have
			 any liability under title I of the Employee Retirement Income Security Act of
			 1974 with respect to the acts or omissions of one or more other participating
			 employers, which regulations may require that the portion of the plan
			 attributable to such participating employers be spun off to plans maintained by
			 such employers,
				(2)prescribe administrative guidance
			 establishing conditions under which a plan described in section 413(c) of such
			 Code may be treated as satisfying the qualification requirements of sections
			 401(a) and 413(c) of such Code despite the violation of such requirements by
			 one or more participating employers, including requiring, if appropriate, that
			 the portion of the plan attributable to such participating employers be spun
			 off to plans maintained by such employers, and
				(3)prescribe administrative guidance providing
			 simplified means by which plans described in section 413(c) of such Code may
			 satisfy the requirements of section 103 of the Employee Retirement Income
			 Security Act of 1974.
				IIIPreservation of
			 Income
			301.Study of
			 application of spousal consent rules to defined contribution plans
				(a)StudyThe
			 Government Accountability Office shall conduct a study of the feasibility and
			 desirability of extending the application of the requirements of section 205 of
			 the Employee Retirement Income Security Act of 1974 and sections 401(a)(11) and
			 417 of the Internal Revenue Code of 1986 (relating to spousal consent
			 requirements) to defined contribution plans to which such requirements do not
			 apply. Such study shall include consideration of any modifications of such
			 requirements that are necessary to apply such requirements to such
			 plans.
				(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Government Accountability Office shall report the
			 results of the study, together with any recommendations for legislative
			 changes, to the Committees on Finance and Health, Education, Labor, and
			 Pensions of the Senate and the Committees on Ways and Means and Education and
			 the Workforce of the House of Representatives.
				302.Administration of
			 joint and survivor annuity requirements
				(a)Amendments to
			 the Employee Retirement Income Security Act of 1974
					(1)In
			 generalSection 402(c) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1102(c)) is amended—
						(A)in paragraph (2)
			 by striking or at the end,
						(B)in paragraph (3)
			 by striking the period at the end and inserting ; or, and
						(C)by adding at the
			 end the following new paragraph:
							
								(4)that a named
				fiduciary, or a fiduciary designated by a named fiduciary pursuant to a plan
				procedure described in section 405(e), may appoint an annuity administrator or
				administrators with responsibility for administration of an individual account
				plan in accordance with the requirements of section 205 and payment of any
				annuity required
				thereunder.
								.
						(2)Section 405 of
			 such Act (29 U.S.C. 1105) is amended by adding at the end the following new
			 subsection:
						
							(e)Annuity
				AdministratorIf an annuity
				administrator or administrators have been appointed under section 402(c)(4) and
				such entity acknowledges in writing that they are the annuity administrator,
				then neither the named fiduciary nor any appointing fiduciary shall be liable
				for any act or omission of the annuity administrator except to the extent
				that—
								(1)the fiduciary
				violated section 404(a)(1)—
									(A)with respect to such allocation or
				designation, or
									(B)in continuing the
				allocation or designation,
									(2)the fiduciary would otherwise be liable in
				accordance with subsection (a), or
								(3)the fiduciary is
				neither an insurance company nor approved to be an annuity administrator by the
				Secretary.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply as of the
			 date of enactment of this Act.
				303.Availability of
			 distribution options
				(a)Lifetime income
			 investmentsBy the date that
			 is one year after the date of enactment of this Act, the Secretary of the
			 Treasury shall issue final regulations under which it is clarified that any
			 specified age or service condition (or combination of age and service
			 conditions) with respect to a lifetime income investment (as defined in section
			 401(a)(38)(B)(ii)) under a defined contribution plan shall be disregarded in
			 determining whether such lifetime income investment is currently available to
			 an employee for purposes of Treasury Regulation section 1.401(a)(4)–4(b) (or
			 any successor provision).
				(b)EnforcementAs
			 of the date of enactment of this Act, the Secretary of the Treasury shall
			 administer and enforce the law in accordance with subsection (a) with respect
			 to plan years beginning before, on, or after the date of enactment of this
			 Act.
				(c)Effective
			 dateThis section shall take effect as of the date of enactment
			 of this Act.
				304.Rollover of
			 insurance contracts to IRAs
				(a)In
			 generalSection 408(a)(3) is amended by inserting other
			 than insurance contracts that were rolled over to an IRA from a qualified
			 retirement plan described in clause (iii), (iv), or (vi) of section
			 402(c)(8)(b) provided that such contracts provide only incidental death
			 benefits taking into account both the IRA and the qualified retirement
			 plan after contract.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to years beginning after December 31, 2012.
				305.Portability of
			 lifetime income options
				(a)In
			 generalSubsection (a) of section 401 of the Internal Revenue
			 Code of 1986 is amended by adding at the end thereof the following new
			 paragraph:
					
						(38)Portability of
				lifetime income
							(A)In
				generalA trust forming part of a defined contribution plan shall
				not be treated as failing to constitute a qualified trust under this section
				solely by reason of allowing—
								(i)qualified
				distributions of a lifetime income investment, or
								(ii)distributions of
				a lifetime income investment in the form of a qualified plan distribution
				annuity contract,
								on or
				after the date that is 90 days prior to the date on which such lifetime income
				investment is no longer authorized to be held as an investment option under the
				plan except as may otherwise be provided by regulations.(B)DefinitionsFor
				purposes of this subsection—
								(i)the term
				qualified distribution means a direct trustee-to-trustee transfer
				to an eligible retirement plan (as defined in section 402(c)(8)(B)), as
				described in section 401(a)(31)(A),
								(ii)the term
				lifetime income investment means an investment option that is
				designed to provide an employee with election rights—
									(I)that are not
				uniformly available with respect to other investment options under the plan,
				and
									(II)that are to a
				lifetime income feature available through a contract or other arrangement
				offered under the plan or under another eligible retirement plan (as defined in
				section 402(c)(8)(B)) through a direct trustee-to-trustee transfer to such
				other eligible retirement plan under section 401(a)(31)(A),
									(iii)the term
				lifetime income feature means—
									(I)a feature that
				guarantees a minimum level of income annually (or more frequently) for at least
				the remainder of the life of the employee or the joint lives of the employee
				and the employee’s designated beneficiary, or
									(II)an annuity
				payable on behalf of the employee under which payments are made in
				substantially equal periodic payments (not less frequently than annually) over
				the life of the employee or the joint lives of the employee and the employee’s
				designated beneficiary, taking into account the rules of clause (iii) of
				section 401(a)(9)(I), and
									(iv)the term qualified plan distribution
				annuity contract means an annuity contract purchased for a participant
				and distributed to the participant by a plan described in subparagraph (B) of
				section 402(c)(8) (without regard to clauses (i) and (ii)
				thereof).
								.
				(b)Cash or deferred
			 arrangementClause (i) of section 401(k)(2)(B) of such Code is
			 amended by striking or at the end of subclause (IV), by striking
			 and at the end of subclause (V) and inserting or,
			 and by adding at the end of clause (i) the following:
					
						(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subclause must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
						.
				(c)Section
			 403(b) plans
					(1)Annuity
			 contractsParagraph (11) of section 403 of such Code is amended
			 by striking or at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C), and by inserting , or,
			 and by adding at the end of paragraph (11) the following:
						
							(D)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
							.
					(2)Custodial
			 accountsClause (ii) of section 403(b)(7)(A) of such Code is
			 amended to read as follows:
						
							(ii)under the
				custodial account, no such amounts may be paid or made available to any
				distributee (unless such amount is a distribution to which section 72(t)(2)(G)
				applies) before—
								(I)the employee
				dies,
								(II)the employee
				attains age 59½,
								(III)the employee has
				a severance from employment,
								(IV)the employee
				becomes disabled (within the meaning of section 72(m)(7)),
								(V)in the case of
				contributions made pursuant to a salary reduction agreement (within the meaning
				of section 3121(a)(5)(D)), the employee encounters financial hardship,
				or
								(VI)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
								.
					(d)Eligible
			 deferred compensation plansSubparagraph (A) of section 457(d)(1)
			 of such Code is amended by striking or at the end of clause
			 (ii), by inserting or at the end of clause (iii), and by adding
			 at the end of subparagraph (A) the following:
					
						(iv)with respect to amounts invested in a
				lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date
				that is 90 days prior to the date that such lifetime income investment may no
				longer be held as an investment option under the plan, provided that any
				distribution under this subparagraph must be in the form of a qualified
				distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan
				distribution annuity contract (as defined in section
				401(a)(38)(B)(iv)).
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2012.
				IVSimplification
			 and Clarification of Qualified Retirement Plan Rules
			401.Exception from
			 required distributions where aggregate retirement savings do not exceed
			 $100,000
				(a)In
			 generalSection 401(a)(9)
			 (relating to required distributions) is amended by adding at the end the
			 following new subparagraph:
					
						(J)Exception from
				required minimum distributions during life of employee or beneficiary where
				assets do not exceed $100,000
							(i)In
				generalIf, as of a measurement date, the aggregate balance to
				the credit of an employee under all applicable eligible retirement plans does
				not exceed $100,000, then the requirements of subparagraph (A) shall not apply
				to the employee during any succeeding calendar year. In addition, if, as of a
				measurement date, the aggregate balance to the credit of an employee under all
				applicable eligible retirement plans does not exceed $100,000, then the
				requirements of subparagraph (B) shall not apply during any succeeding calendar
				year to the employee’s designated beneficiary with respect to the designated
				beneficiary’s interest in the balance to the credit of the deceased
				employee.
							(ii)Applicable
				eligible retirement planFor purposes of this subparagraph, the
				term applicable eligible retirement plan means an eligible
				retirement plan (as defined in section 402(c)(8)(B)) and any other plan,
				contract, or arrangement to which the requirements of section 401(a)(9)
				apply.
							(iii)Special rule
				for benefits paid as a life annuity from defined benefit planIn
				determining the aggregate balance under clause (i), there shall not be taken
				into account the value of any benefits under a defined benefit plan that, on
				the measurement date, are being paid as a life annuity.
							(iv)Measurement
				date
								(I)Initial
				measurement datesThe initial measurement date for an individual
				is the last day of the calendar year preceding the earlier of—
									(aa)the
				calendar year in which the employee attains age 701/2,
				or
									(bb)the
				calendar year in which the employee dies.
									(II)Subsequent
				measurement datesIf, in a calendar year, an individual who is
				exempted from the requirements of this paragraph pursuant to clause (i)
				receives contributions, rollovers, or transfers of amounts, or accrues
				additional benefits under a defined benefit plan, that were not previously
				taken into account in applying this subparagraph, then the last day of that
				calendar year shall be a new measurement date and a new determination shall be
				made as to whether clause (i) applies.
								(v)Determining
				value of defined benefit plan benefitsThe value of defined
				benefit plan benefits is determined in accordance with the applicable interest
				rate and applicable mortality rate assumptions under section 417(e), except
				that the value shall be equal to the amount of the single sum payment payable
				to the extent available under the plan.
							(vi)Phase-in of
				minimum distribution requirementsFor an individual whose
				aggregate balance exceeds the exemption level in clause (i) by less than
				$10,000, required minimum distribution requirements will phase in based on the
				ratio of—
								(I)the amount by
				which the aggregate balance exceeds the exemption level, to
								(II)$10,000.
								(vii)Cost of living
				adjustmentsThe Secretary shall adjust annually the $100,000
				amount specified in clause (i) for increases in the cost-of-living at the same
				time and in the same manner as adjustments under section 415(d); except that
				the base period shall be the calendar quarter beginning July 1, 2012, and any
				increase which is not a multiple of $5,000 shall be rounded to the next lowest
				multiple of
				$5,000.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to initial
			 measurement dates occurring on or after December 31, 2012.
				402.Alternative
			 methods for electronic disclosure
				(a)Amendment to
			 Employee Retirement Income Security Act of 1974Part 1 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 is amended by adding at the end
			 thereof the following new section:
					
						112.Electronic
				communication of pension plan information
							(a)In
				generalIn the case of any documents or materials that are
				required under this title to be furnished to a plan participant, beneficiary,
				or other individual with respect to a pension plan, such documents or materials
				shall be furnished in accordance with subsection (b) or (c). This section shall
				apply to documents or materials that are required to be furnished by operation
				of law or on individual request and to documents or materials described in
				paragraphs (2), (3), (4), and (5) of subsection (b). For purposes of this
				section—
								(1)the term
				documents or materials shall include, without limitation, reports,
				statements, notices, notifications, and other information, and
								(2)the term recipient shall mean
				all plan participants, beneficiaries, and any other persons entitled to
				documents under this title or regulations issued thereunder (including, but not
				limited to, alternate payees within the meaning of section
				206(d)(3) and qualified beneficiaries within the meaning of
				section 607(3)).
								(b)WebsitesAny
				documents or materials described in subsection (a) may be furnished to a
				recipient by posting it on one or more websites if—
								(1)AccessAccess
				to such documents or materials is available to such recipient on such website
				or websites on either a timely or continuous basis, as appropriate.
								(2)Notification of
				availabilitySuch recipient has been furnished notification of
				the availability of such documents or materials on such website or websites and
				how such documents or materials can be accessed.
								(3)Free paper
				copySuch recipient has been apprised of his ability to request
				and obtain, free of charge, a paper copy of such documents or materials.
								(4)Timing and form
				of notificationsThe notifications described in paragraphs (2)
				and (3) are—
									(A)written in a
				manner calculated to be understood by the average plan participant,
									(B)except in the case
				of notifications described in paragraph (5), furnished in advance of the date
				that the document or materials are required to be provided, and annually
				thereafter, and
									(C)furnished in a
				manner permitted under subsection (c).
									(5)Additional
				notifications
									(A)In the case of
				documents or materials described in subparagraph (B), the notifications
				described in paragraphs (2) and (3) must be provided within a reasonable period
				prior to the applicable date described in subparagraph (B)(ii).
									(B)Documents or
				materials are described in this subparagraph if they are described in
				subsection (a) and—
										(i)such documents or
				materials relate to an event or other occurrence that was not scheduled at the
				time of any prior notification,
										(ii)the documents or
				materials relate to a date by which such recipient should be aware of such
				event or occurrence, and
										(iii)the recipient
				would not have had any reason to know that such date exists and applies to him
				without the notification.
										Documents or materials to which
				this requirement applies include, without limitation, notifications regarding a
				blackout period (as defined in section 101(i)(7)) and notifications regarding a
				change in the address of the website.(6)Definition of
				websiteFor purposes of this section, the term
				website shall include any electronic application, site, or other
				accessible means of storing and displaying data or information.
								(c)Paper or
				electronic communication
								(1)Use of paper or
				electronic communicationAny documents or materials described in
				subsection (a) may be furnished to a recipient in the following manner
				described in subparagraph (A), (B), (C), (D), or (E) of this paragraph, as
				determined by the entity furnishing the documents or materials:
									(A)Such documents or
				materials may be furnished through the use of paper.
									(B)Such documents or
				materials may be furnished electronically to a recipient who—
										(i)has the ability to
				effectively access documents furnished in electronic form at any location where
				the participant is reasonably expected to perform his or her duties as an
				employee, and
										(ii)with respect to
				whom access to the employer’s or plan sponsor’s electronic information is an
				integral part of those duties.
										(C)Such documents or
				materials may be furnished electronically to a recipient who has affirmatively
				consented, in electronic or nonelectronic form, to receiving documents or
				materials through electronic media and has not withdrawn such consent.
									(D)Such documents or materials may be
				furnished electronically to a recipient who has the effective ability to access
				the electronic medium used and who has received notification through the use of
				paper of his ability to request and obtain, free of charge, a paper copy of
				such documents or materials.
									(E)Such documents or
				materials may be furnished in any additional manner permitted by the Secretary
				or the Secretary of the Treasury, as applicable.
									(2)Protections for
				recipientsElectronic communications described in paragraph (1)
				(B), (C), or (D) shall only be permitted with respect to a plan if appropriate
				and necessary measures have been taken that are reasonably calculated to ensure
				that the system for furnishing documents or materials—
									(A)has safeguards to
				maximize the likelihood of actual receipt of transmitted information,
									(B)protects the
				confidentiality of a recipient’s personal information,
									(C)is designed so
				that the electronically delivered documents or materials are prepared and
				furnished in a manner that is consistent with the style, format, and content
				requirements applicable to the documents or materials,
									(D)if necessary,
				apprises each recipient of the significance of the documents or
				materials,
									(E)apprises each
				recipient of the ability to request and obtain a paper version of the
				electronically furnished documents or materials, and provides such paper
				version on request, and
									(F)to the extent
				required by identical regulations prescribed by the Secretary and the Secretary
				of the Treasury, facilitates the ability of a recipient who is an employee to
				make the request described in subparagraph (E) with respect to documents or
				materials that are required to be furnished to such recipient after his
				termination of employment.
									(3)Notifications
				regarding consentElectronic communications described in
				paragraph (1)(C) shall only be permitted with respect to a plan if recipients
				are provided with timely notifications with respect to—
									(A)the effect of the
				consent,
									(B)hardware and
				software requirements, and
									(C)changes in the
				hardware and software
				requirements.
									.
				(b)Amendment to
			 Internal Revenue Code of 1986Section 414 of the Internal Revenue
			 Code of 1986 is amended by adding at the end thereof the following new
			 subsection:
					
						(y)Electronic
				communication of retirement plan information
							(1)In
				generalIn the case of any documents or materials that are
				required under this title to be furnished to a plan participant, beneficiary,
				or other individual with respect to a plan subject to this subchapter or to
				section 457, such documents or materials shall be furnished in accordance with
				paragraph (2) or (3). This subsection shall apply to documents or materials
				that are required to be furnished by operation of law or on individual request
				and to documents or materials described in subparagraphs (B), (C), (D), and (E)
				of paragraph (2). For purposes of this subsection—
								(A)the term
				documents or materials shall include, without limitation, reports,
				statements, notices, notifications, and other information, and
								(B)the term recipient shall mean
				all plan participants, beneficiaries, and any other persons entitled to
				documents under this subchapter or section 457 or regulations issued thereunder
				(including, but not limited to, alternate payees within the
				meaning of subsection (p)(8) and qualified beneficiaries within
				the meaning of section 4980B(g)(1)).
								(2)WebsitesAny
				documents or materials described in subsection (a) may be furnished to a
				recipient by posting it on one or more websites if—
								(A)AccessAccess
				to such documents or materials is available to such recipient on such website
				or websites on either a timely or continuous basis, as appropriate.
								(B)Notification of
				availabilitySuch recipient has been furnished notification of
				the availability of such documents or materials on such website or websites and
				how such documents or materials can be accessed.
								(C)Free paper
				copySuch recipient has been apprised of his ability to request
				and obtain, free of charge, a paper copy of such documents or materials.
								(D)Timing and form
				of notificationsThe notifications described in subparagraphs (B)
				and (C) are—
									(i)written in a
				manner calculated to be understood by the average plan participant,
									(ii)except in the
				case of notifications described in subparagraph (E), furnished in advance of
				the date that the document or materials are required to be provided, and
				annually thereafter, and
									(iii)furnished in a
				manner permitted under paragraph (3).
									(E)Additional
				notifications
									(i)In
				the case of documents or materials described in clause (ii), the notifications
				described in subparagraphs (B) and (C) must be provided within a reasonable
				period prior to the applicable date described in clause (ii)(II).
									(ii)Documents or
				materials are described in this subparagraph if they are described in
				subsection (a) and—
										(I)such documents or
				materials relate to an event or other occurrence that was not scheduled at the
				time of any prior notification,
										(II)the documents or
				materials relate to a date by which such recipient should be aware of such
				event or occurrence, and
										(III)the recipient
				would not have had any reason to know that such date exists and applies to him
				without the notification.
										Documents or
				materials to which this requirement applies include, without limitation,
				notifications regarding a change in the address of the website.(F)Definition of
				websiteFor purposes of this subsection, the term
				website shall include any electronic application, site, or other
				accessible means of storing and displaying data or information.
								(3)Paper or
				electronic communication
								(A)Use of paper or
				electronic communicationAny documents or materials described in
				paragraph (1) may be furnished to a recipient in the following manner described
				in clause (i), (ii), (iii), (iv), or (v) of this paragraph, as determined by
				the entity furnishing the documents or materials:
									(i)Such documents or
				materials may be furnished through the use of paper.
									(ii)Such documents or
				materials may be furnished electronically to a recipient who—
										(I)has the ability to
				effectively access documents furnished in electronic form at any location where
				the participant is reasonably expected to perform his or her duties as an
				employee, and
										(II)with respect to
				whom access to the employer’s or plan sponsor’s electronic information is an
				integral part of those duties.
										(iii)Such documents
				or materials may be furnished electronically to a recipient who has
				affirmatively consented, in electronic or nonelectronic form, to receiving
				documents or materials through electronic media and has not withdrawn such
				consent.
									(iv)Such documents or materials may be
				furnished electronically to a recipient who has the effective ability to access
				the electronic medium used and who has received notification through the use of
				paper of his ability to request and obtain, free of charge, a paper copy of
				such documents or materials.
									(v)Such documents or
				materials may be furnished in any additional manner permitted by the Secretary
				or the Secretary of the Treasury, as applicable.
									(B)Protections for
				recipientsElectronic communications described in subparagraph
				(A) (ii), (iii), or (iv) shall only be permitted with respect to a plan if
				appropriate and necessary measures have been taken that are reasonably
				calculated to ensure that the system for furnishing documents or
				materials—
									(i)has safeguards to
				maximize the likelihood of actual receipt of transmitted information,
									(ii)protects the
				confidentiality of a recipient’s personal information,
									(iii)is designed so
				that the electronically delivered documents or materials are prepared and
				furnished in a manner that is consistent with the style, format, and content
				requirements applicable to the documents or materials,
									(iv)if necessary,
				apprises each recipient of the significance of the documents or
				materials,
									(v)apprises each
				recipient of the ability to request and obtain a paper version of the
				electronically furnished documents or materials, and provides such paper
				version on request, and
									(vi)to the extent
				required by identical regulations prescribed by the Secretary and the Secretary
				of Labor, facilitates the ability of a recipient who is an employee to make the
				request described in clause (v) with respect to documents or materials that are
				required to be furnished to such recipient after his termination of
				employment.
									(C)Notifications
				regarding consentElectronic communications described in
				subparagraph (A)(iii) shall only be permitted with respect to a plan if
				recipients are provided with timely notifications with respect to—
									(i)the effect of the
				consent,
									(ii)hardware and
				software requirements, and
									(iii)changes in the
				hardware and software
				requirements.
									.
				(c)Assuring
			 coordinationThe Secretary of the Treasury and the Secretary of
			 Labor shall ensure, through the execution of an interagency memorandum of
			 understanding among such Secretaries, that—
					(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which such Secretaries have responsibility under section 112 of
			 Employee Retirement Income Security Act of 1974 and 414(y) of the Internal
			 Revenue Code of 1986 are administered so as to have the same effect at all
			 times; and
					(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
					(d)Effective
			 dateThe amendments made by this section shall apply as of the
			 date of enactment of this Act.
				403.Expansion of
			 Employee Plans Compliance Resolution System
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System (as described in
			 Revenue Procedure 2008–50) to achieve the results specified in the succeeding
			 subsections of this section and to further facilitate corrections and
			 compliance in such other means as the Secretary deems appropriate.
				(b)Loan
			 error
					(1)In the case of plan loan errors for which
			 corrections are specified under the voluntary compliance program,
			 self-correction shall be made available by methods applicable to such loans
			 through the voluntary compliance program.
					(2)The Secretary of
			 Labor shall treat any loan error corrected pursuant to paragraph (1) as meeting
			 the requirements of the Voluntary Fiduciary Correction Program of the
			 Department of Labor.
					(c)403(b)
			 and 457(b) plan correctionThe Secretary of the Treasury shall update
			 the Employee Plans Compliance Resolution System to provide the same type of
			 comprehensive correction program that is available under such system to
			 retirement plans qualified under section 401(a) of the Internal Revenue Code of
			 1986 to—
					(1)plans maintained
			 pursuant to section 403(b) of such Code, and
					(2)plans maintained
			 pursuant to section 457(b) of such Code by an employer described in section
			 457(e)(1)(A) of such Code.
					(d)EPCRS for
			 IRAsThe Secretary of the
			 Treasury shall expand the Employee Plans Compliance Resolution System to allow
			 custodians of individual retirement plans to address inadvertent errors for
			 which the owner of an individual retirement plan was not at fault, including
			 (but not limited to)—
					(1)waivers of the
			 excise tax that would otherwise apply under section 4974 of the Internal
			 Revenue Code of 1986,
					(2)under the self-correction component of the
			 Employee Plans Compliance Resolution System, waivers of the 60-day deadline for
			 a rollover where the deadline is missed for reasons beyond the reasonable
			 control of the account owner, and
					(3)rules permitting a
			 nonspouse beneficiary to return distributions to an inherited individual
			 retirement plan described in section 408(d)(3)(C) of the Internal Revenue Code
			 of 1986 in a case where, due to an inadvertent error by a service provider, the
			 beneficiary had reason to believe that the distribution could be rolled over
			 without inclusion in income of any part of the distributed amount.
					(e)Required minimum
			 distribution correctionsThe Secretary of the Treasury shall
			 expand the Employee Plans Compliance Resolution System to allow plans to which
			 such system applies and custodians of individual retirement plans to
			 self-correct, without an excise tax, any inadvertent errors pursuant to which a
			 distribution is made no more than 180 days after it was required to be
			 made.
				(f)Automatic
			 feature error correctionIn order to promote the adoption of
			 automatic enrollment and automatic escalation, the Secretary of the Treasury
			 shall modify the Employee Plans Compliance Resolution System to establish
			 specific correction methods for errors in implementing automatic enrollment and
			 automatic escalation features.
				404.Use of
			 forfeitures to fund safe harbor contributions
				(a)In
			 generalSection 401(k) is amended by adding at the end the
			 following new paragraph:
					
						(14)A matching
				contribution or nonelective contribution described in paragraph (3)(D)(ii),
				subparagraph (B) or (C) of paragraph (12), or paragraph (13)(D) shall not fail
				to satisfy the definition under such paragraph merely because the contribution
				is funded in whole or in part by
				forfeitures.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 forfeitures allocated in accordance with section 401(k)(14) of the Internal
			 Revenue Code of 1986 (as amended by subsection (a)) before, on or after the
			 date of enactment of this Act.
				405.Substantial
			 cessation of operations
				(a)In
			 generalSubsection (e) of
			 section 4062 of the Employee Retirement Income Security Act of 1974 is amended
			 by striking If an employer and inserting (1)
			 In General.—If
			 an employer, and by adding at the end thereof the following new
			 paragraph:
					
						(2)Substantial
				cessation of operationsAn employer shall not be treated as
				having a cessation described in paragraph (1) unless—
							(A)all operations at
				a facility in a location are ceased and—
								(i)such cessation is
				reasonably expected to be permanent,
								(ii)no portion of
				such operations is moved to another facility at a different location,
								(iii)no portion of
				such operations is assumed or otherwise transferred to another employer,
				and
								(iv)no other
				operations are reasonably expected to be maintained at such facility,
				and
								(B)as a result of the cessation described in
				subparagraph (A), more than 20 percent of the employees of the employer have a
				termination of employment that is reasonably expected to be permanent. For
				purposes of this subparagraph, employees of the employer shall include all
				employees treated as employed by a single employer under sections 210(c) and
				(d).
							.
				(b)Direction to the
			 corporationThe Pension Benefit Guaranty Corporation shall not
			 take any enforcement, administrative, or other actions pursuant to section
			 4062(e) of such Act that are inconsistent with subparagraph (A) of section
			 4062(e)(2) of such Act, as amended, without regard to whether such actions
			 relate to a cessation or other event that occurs before or after the date of
			 enactment of this Act.
				(c)Effective
			 dateSubsection (b) and the amendment made by subsection (a)
			 shall apply as of the date of enactment of this Act.
				406.Church plan
			 clarification
				(a)Application of
			 controlled group rules to church plans
					(1)In
			 generalSection 414(c) is
			 amended—
						(A)by striking For purposes and
			 inserting the following:
							
								(1)In
				generalFor
				purposes
								,
				and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)Church
				plans
									(A)General
				RuleExcept as provided in subparagraphs (B) and (C) below, for
				purposes of this subsection and subsection (m), an organization that is
				otherwise eligible to participate in a church plan as defined in subsection (e)
				shall not be aggregated with another such organization and treated as a single
				employer with such other organization unless—
										(i)one such
				organization provides directly or indirectly at least 80 percent of the
				operating funds for the other organization during the preceding tax year of the
				recipient organization, and
										(ii)there is a degree
				of common management or supervision between the organizations.
										For
				purposes of this subparagraph, a degree of common management or supervision
				exists only if the organization providing the operating funds is directly
				involved in the day-to-day operations of the other organization.(B)Nonqualified
				Church-Controlled OrganizationsNotwithstanding the provisions of
				subparagraph (A), for purposes of this subsection and subsection (m), an
				organization that is a nonqualified church-controlled organization shall be
				aggregated with one or more other nonqualified church-controlled organizations,
				or with an organization that is not exempt from tax under section 501, and
				treated as a single employer with such other organizations, if at least 80
				percent of the directors or trustees of such organizations are either
				representatives of, or directly or indirectly controlled by, the first
				organization. For purposes of this subparagraph, a nonqualified church
				controlled organization shall mean a church-controlled organization
				described in section 501(c)(3) that is not a qualified church-controlled
				organization described in section 3121(w)(3)(B).
									(C)Permissive
				Aggregation Among Church-Related OrganizationsOrganizations
				described in subparagraph (A) may elect to be treated as under common control
				for purposes of this subsection. Such election shall be made by the church or
				convention or association of churches with which such organizations are
				associated within the meaning of section 414(e)(3)(D), or by an organization
				determined by such church or convention or association of churches to be the
				appropriate organization for making such election.
									(D)Permissive
				Disaggregation of Church-Related OrganizationsFor purposes of
				subparagraph (A) above, in the case of a church plan (as defined in section
				414(e)), any employer may permissively disaggregate those entities that are not
				churches (as defined in section 403(b)(12)(B)) separately from those entities
				that are churches, even if such entities maintain separate church plans.
									(E)Anti-Abuse
				RuleFor purposes of subparagraphs (A) and (B), the anti-abuse
				rule in Treasury Regulation section 1.414(c)–5(f) shall
				apply.
									.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning before, on, or after the date of the enactment of this
			 Act.
					(b)Application of
			 contribution and funding limitations to 403(b)
			 grandfathered defined benefit plans
					(1)In
			 generalSection 251(e)(5) of
			 the Tax Equity and Fiscal Responsibility Act of 1982 (Public Law 97–248), is
			 amended—
						(A)by striking
			 403(b)(2) and inserting 403(b), and
						(B)by inserting
			 before the period at the end the following: , and shall be subject to
			 the applicable limitations of section 415(b) of such Code as if it were a
			 defined benefit plan under section 401(a) of such Code and not the limitations
			 of section 415(c) of such Code (relating to limitation for defined contribution
			 plans)..
						(2)Effective
			 dateThe amendments made by this subsection shall apply as if
			 included in the enactment of the Tax Equity and Fiscal Responsibility Act of
			 1982.
					(c)Automatic
			 enrollment by church plans
					(1)In
			 generalThis subsection shall supersede any law of a State which
			 would directly or indirectly prohibit or restrict the inclusion in any church
			 plan (as defined in this subsection) of an automatic contribution
			 arrangement.
					(2)Definition of
			 automatic contribution arrangementFor purposes of this
			 subsection, the term automatic contribution arrangement means an
			 arrangement—
						(A)under which a
			 participant may elect to have the plan sponsor make payments as contributions
			 under the plan on behalf of the participant, or to the participant directly in
			 cash, and
						(B)under which a
			 participant is treated as having elected to have the plan sponsor make such
			 contributions in an amount equal to a uniform percentage of compensation
			 provided under the plan until the participant specifically elects not to have
			 such contributions made (or specifically elects to have such contributions made
			 at a different percentage).
						(3)Notice
			 requirements
						(A)The plan
			 administrator of an automatic contribution arrangement shall, within a
			 reasonable period before such plan year, provide to each participant to whom
			 the arrangement applies for such plan year notice of the participant’s rights
			 and obligations under the arrangement which—
							(i)is
			 sufficiently accurate and comprehensive to apprise the participant of such
			 rights and obligations, and
							(ii)is
			 written in a manner calculated to be understood by the average participant to
			 whom the arrangement applies.
							(B)A notice shall not
			 be treated as meeting the requirements of subparagraph (A) with respect to a
			 participant unless—
							(i)the
			 notice includes an explanation of the participant’s right under the arrangement
			 not to have elective contributions made on the participant’s behalf (or to
			 elect to have such contributions made at a different percentage),
							(ii)the
			 participant has a reasonable period of time, after receipt of the notice
			 described in clause (i) and before the first elective contribution is made, to
			 make such election, and
							(iii)the notice
			 explains how contributions made under the arrangement will be invested in the
			 absence of any investment election by the participant.
							(4)Effective
			 dateThis subsection shall take effect on the date of the
			 enactment of this Act.
					(d)Allow certain
			 plan transfers and mergers
					(1)In
			 generalSection 414 is
			 amended by adding at the end the following new subsection:
						
							(z)Certain plan
				transfers and mergers
								(1)In
				generalUnder rules prescribed by the Secretary, except as
				provided in paragraph (2), no amount shall be includible in gross income by
				reason of—
									(A)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from a plan described in section 401(a) or an annuity contract
				described in section 403(b), which is a church plan described in section 414(e)
				to an annuity contract described in section 403(b), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches,
									(B)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from an annuity contract described in section 403(b) to a plan
				described in section 401(a) or an annuity contract described in section 403(b),
				which is a church plan described in section 414(e), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches, or
									(C)a merger of a plan
				described in section 401(a), or an annuity contract described in section
				403(b), which is a church plan described in section 414(e) with an annuity
				contract described in section 403(b), if such plan and annuity contract are
				both maintained by the same church or convention or association of
				churches.
									(2)LimitationParagraph
				(1) shall not apply to a transfer or merger unless the participant’s or
				beneficiary's benefit immediately after the transfer or merger is equal to or
				greater than the participant’s or beneficiary's benefit immediately before the
				transfer or merger.
								(3)QualificationA plan or annuity contract shall not fail
				to be considered to be described in sections 401(a) or 403(b) merely because
				such plan or account engages in a transfer or merger described in this
				subsection.
								(4)DefinitionsFor
				purposes of this subsection:
									(A)ChurchThe
				term church includes an organization described in subparagraph (A)
				or (B)(ii) of subsection (e)(3).
									(B)Annuity
				contractThe term
				annuity contract includes a custodial account described in section
				403(b)(7) and a retirement income account described in section
				403(b)(9).
									.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transfers or mergers occurring after the date of the enactment of this
			 Act.
					(e)Investments by
			 church plans in collective trusts
					(1)In
			 generalIn the case
			 of—
						(A)a church plan (as defined in section 414(e)
			 of the Internal Revenue Code 1986), including a plan described in section
			 401(a) of such Code and a retirement income account described in section
			 403(b)(9) of such Code, and
						(B)an organization described in section
			 414(e)(3)(A) of such Code the principal purpose or function of which is the
			 administration of such a plan or account,
						the assets
			 of such plan, account, or organization (including any assets otherwise
			 permitted to be commingled for investment purposes with the assets of such a
			 plan, account, or organization) may be invested in a group trust otherwise
			 described in Internal Revenue Service Revenue Ruling 81–100 (as modified by
			 Internal Revenue Service Revenue Rulings 2004–67 and 2011–1), or any subsequent
			 revenue ruling that supersedes or modifies such revenue ruling, without
			 adversely affecting the tax status of the group trust, such plan, account, or
			 organization, or any other plan or trust that invests in the group
			 trust.(2)Effective
			 dateThis subsection shall apply to investments made after the
			 date of the enactment of this Act.
					407.Protecting older,
			 longer service participants
				(a)In
			 generalParagraph (4) of section 401(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(4)Nondiscrimination
							(A)In
				generalA trust shall not constitute a qualified trust under this
				section unless the contributions or benefits provided under the plan do not
				discriminate in favor of highly compensated employees (within the meaning of
				section 414(q)). For purposes of this paragraph, there shall be excluded from
				consideration employees described in section 410(b)(3) (A) and (C).
							(B)Protection of
				older, longer service participants in defined benefit plans
								(i)(I)A plan described in subclause (ii) shall
				not fail to satisfy this paragraph by reason of—
										(aa)the composition of the closed class
				of participants described in subclause (II), or
										(bb)the benefits, rights, or features
				provided to such closed class.
										(II)A plan is described in this subclause
				if—
										(aa)the plan provides benefits, rights,
				or features to a closed class of participants,
										(bb)such closed class and such benefits,
				rights, and features satisfy the requirements of subparagraph (A) as of the
				date that the class was closed, and
										(cc)after the date as of which the class
				was closed, any plan amendments that modify the closed class or of the
				benefits, rights, and features provided to such closed class satisfy
				subparagraph (A).
										(ii)(I)A defined contribution
				plan described in subclause (II) shall not fail to satisfy this paragraph by
				reason of—
										(aa)the composition of the closed class
				of participants described in subclause (II), or
										(bb)the allocations, benefits, rights, or
				features provided to such closed class.
										(II)A defined contribution plan is described
				in this subclause if—
										(aa)the plan provides make-whole
				contributions to a closed class of participants whose defined benefit plan
				accruals have been reduced or eliminated,
										(bb)the benefits, rights, and features
				provided to such closed class satisfy the requirements of subparagraph (A) as
				of the date that the class of participants was closed, taking into account only
				such closed class,
										(cc)such closed class of participants
				satisfies section 410(b)(2)(A)(i) as of the date that the class of participants
				was closed, and
										(dd)after the date as of which the class
				was closed, any plan amendments that modify the closed class or the
				allocations, benefits, rights, and features provided to such closed class
				satisfy section 401(a)(4).
										(C)Make-whole
				contributionsFor purposes of this paragraph, the term
				make-whole contributions means allocations for each employee in
				the class that are reasonably calculated, in a consistent manner, to replace
				some or all of the retirement benefits that the employee would have received
				under the defined benefit plan and any other plan or arrangement if the
				employee had continued to benefit at the same level under such defined benefit
				plan and such other plan or arrangement.
							(D)RulesThe
				Secretary may prescribe rules designed to prevent abuse of the plan designs
				otherwise permitted by reason of subparagraph (B). Such rules shall be directed
				towards abuses under which the defined benefit plan was established within a
				specified period prior to the date that—
								(i)the class of participants described in
				paragraphs (1) and (2)(A) is closed, or
								(ii)the defined
				benefit plan accruals have been reduced or eliminated, in the case of the
				make-whole contributions described in paragraph
				(2).
								.
				(b)Participation
			 requirementsParagraph (26) of section 401(a) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(I)Protected
				participantsA plan described in this subparagraph shall be
				deemed to satisfy the requirements of subparagraph (A). A plan is described in
				this paragraph if—
							(i)the plan is
				amended to—
								(I)cease all benefit
				accruals, or
								(II)provide future
				benefit accruals only to a closed class of participants, and
								(ii)the plan
				satisfies subparagraph (A) (without regard to this subparagraph) as of the
				effective date of the amendment.
							The
				Secretary may prescribe such rules as are necessary or appropriate to fulfill
				the purposes of this subparagraph, including prevention of abuse of this
				subparagraph in the case of plans established within a specific period prior to
				the effective date of the
				amendment..
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act,
			 without regard to whether any plan modifications referenced in such amendments
			 are adopted or effective before, on, or after such date of enactment.
				408.Review and
			 report to the Congress relating to reporting and disclosure
			 requirements
				(a)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor, the Secretary of the Treasury, and the Pension Benefit Guaranty
			 Corporation shall review the reporting and disclosure requirements of—
					(1)title I of the
			 Employee Retirement Income Security Act of 1974 applicable to pension plans (as
			 defined in section 3(2) of such Act), and
					(2)the Internal
			 Revenue Code of 1986 applicable to qualified retirement plans (as defined in
			 section 4974(c) of such Code without regard to paragraphs (4) and (5)
			 thereof).
					(b)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Labor, the Secretary of the Treasury, and the Pension Benefit Guaranty
			 Corporation, jointly, shall make such recommendations as may be appropriate to
			 the appropriate committees of the Congress to consolidate, simplify,
			 standardize, and improve the applicable reporting and disclosure requirements
			 so as to simplify reporting for plans referenced to in subsection (a) and
			 ensure that needed understandable information is provided to participants and
			 beneficiaries of such plans.
				409.Consolidation of
			 defined contribution plan notices
				(a)In
			 general
					(1)Not later than 18 months after the date of
			 the enactment of this Act, the Secretary of Labor and the Secretary of the
			 Treasury shall adopt final regulations providing that a plan may, but is not
			 required to, consolidate two or more of the notices required under sections
			 404(c)(5)(B) and 514(e)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144(e)(3)), sections 401(k)(12)(D), 401(k)(13)(E), and
			 414(w)(4) of the Internal Revenue Code of 1986, and section 2550.404a–5 of
			 title 29, Code of Federal Regulations (29 C.F.R. 2550.404a–5) into a single
			 notice or, to the extent provided by such regulations, consolidate such notices
			 with the summary plan description or summary of material modifications
			 described in section 104(b) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1024(b)), so long as the combined notice, summary plan
			 description or summary of material modifications includes the required content,
			 clearly identifies the issues addressed therein, and is provided at the time
			 and with the frequency required for each such notice.
					(2)The Secretary of
			 Labor and the Secretary of the Treasury may include in such regulations rules
			 to ensure that, to the extent such notices are consolidated with the summary
			 plan description or summary of material modifications, the presentation,
			 placement, or prominence of the information in such notices shall not have the
			 effect of failing to inform participants and beneficiaries regarding the
			 information in such notices.
					(b)Provision of
			 annual notices without regard to plan year
					(1)Clause (i) of
			 section 404(c)(5)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1104(c)(5)(B)) is amended—
						(A)in subclause (I)
			 by striking within a reasonable period of time before each plan
			 year, and inserting within a reasonable period before the
			 arrangement described in subparagraph (A) applies to such participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,,
			 and
						(B)in subclause (II)
			 by striking and before the beginning of the plan year.
						(2)Subparagraph (A)
			 of section 514(e)(3) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1144(e)(3)(A)) is amended by striking , within a reasonable
			 period before such plan year, provide to each participant to whom the
			 arrangement applies for such plan year and inserting , within a
			 reasonable period before the arrangement applies to a participant or
			 beneficiary, and thereafter at least once within any 12-month period (without
			 regard to the plan year) during which such arrangement applies,
			 provide.
					(3)Clause (i) of
			 section 401(k)(13)(E) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, each
			 employee eligible to participate in the arrangement for such year
			 receives and inserting each employee eligible to participate in
			 the arrangement receives, within a reasonable period before the employee
			 becomes eligible, and thereafter within a reasonable period before each plan
			 year during which such arrangement applies,.
					(4)Subparagraph (D)
			 of section 401(k)(12) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before any year, given written
			 notice and inserting given written notice, within a reasonable
			 period before the employee becomes eligible, and thereafter within a reasonable
			 period before each plan year during which such arrangement
			 applies,.
					(5)Subparagraph (A)
			 of section 414(w)(4) of the Internal Revenue Code of 1986 is amended by
			 striking , within a reasonable period before each plan year, give to
			 each employee to whom an arrangement described in paragraph (3) applies for
			 such plan year and inserting , within a reasonable period before
			 an arrangement described in paragraph (3) applies to an employee, and
			 thereafter at least once within any 12-month period (without regard to the plan
			 year) during which such arrangement applies, give to each such
			 employee.
					
